DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17 in the reply filed on 03/01/2022 is acknowledged.  The traversal is on the ground(s) that “examination of the claims would not be a serious burden […] because the searches would be coextensive.”  This is not found persuasive because, as discussed in the restriction on page 4, a search and examination burden exists because different fields of search are required for the separate inventions.
The requirement is still deemed proper and is therefore made FINAL.

Scope of the Elected Invention
Claims 11, 12, 17, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (claims 11, 12, non-elected secondary antioxidant; and 17, non-elected primary antioxidant) and article (claim 18), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/01/2022.
	The scope of the elected subject matter that will be examined and searched is as follows:
Group I, claims 1–10 and 13–16, drawn to a product assembly hot melt adhesive, wherein the species of:
thermoplastic hydrocarbon resin is hydrogenated or partially hydrogenated C9 thermoplastic resin;
primary antioxidant is sterically hindered phenol (CI):

    PNG
    media_image1.png
    164
    405
    media_image1.png
    Greyscale

secondary antioxidant is 2, 2',T-Nitrilo[triethyl-25 tris[3,3,5,5-tetra-tert.-butyl-1,1-biphenyl-2,2diyl] phosphite (CAS 80410-33-9);
hindered amine light stabilizer (HALS) is Formula A(1):

    PNG
    media_image2.png
    256
    299
    media_image2.png
    Greyscale
.

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 05/06/2020, 06/01/2020, 03/01/2022 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.
	Some Foreign Patent Document citations and Non Patent Literature Documents have been stricken from the 03/01/2022 IDS and 05/06/2020 IDS because 37 C.F.R. § 1.98(a)(2) requires a legible copy of the following:
(i) Each foreign patent;
(ii) Each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office;
(iii) For each cited pending unpublished U.S. application, the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion; and
(iv) All other information or that portion which caused it to be listed.

	The Non-Final Office Action Communications cited in the 03/01/2022 IDS are not part of the specification and so a copy of each is required to make the citations of record.  See MPEP 609.04(a)(II). 

Claim Objections
Claims 7, 10, and 13 are objected to because of the following informalities:  
claim 7 recites “terpene thermoplastic resin” twice, at lines 4–5 and at line 11;
claim 10 at line 5 has an unnecessary comma mark following the semicolon in the recitation “(CAS 145650-60-8);,”; and
claim 13 ends with a semicolon instead of a period mark.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4–6, 9, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said adhesives" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 2 recites the limitation "at least one plasticizer oil" in lines 4–5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "at least one plasticizer oil" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 4 is also indefinite because lines 6–7 recite “wherein a portion of the volatile organic compounds in the thermoplastic.”  There is no antecedent basis for “the thermoplastic” in line 7.  Relatedly, the phrase is indefinite because it fails to express a complete thought. 
	Claim 4 is further indefinite because lines 11–14 recite:
The tackifier composition was previously described in this disclosure.  The thermoplastic hydrocarbon resin can have a Rolling Ball softening point between about 70 °C and about 150 °C.
It is unclear whether or not lines 11–14 are required limitations as they are recited separately from the body describing the hot melt adhesive composition itself.  If they are part of the claim, the “Rolling Ball softening point” recitation is indefinite because it appears to merely recite a preference (“can have”) rather than a required limitation.  Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. MPEP 2173.05(d).
	Claim 5 recites the limitation "at least one plasticizer oil" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 6 recites the limitation "at least one plasticizer oil" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 6 is further indefinite because line 10 recites “and f) 0 to about 80 parts,” but does not indicate what this modifies.
Claim 9 line 3 recites “thioethers (or organic sulfides).”  It is unclear whether or not the parenthetical is merely exemplary or even required by the claim.  
	Claim 10 is indefinite by reason of its dependency from claim 9.
	Claim 10 is further indefinite because line 2 recites “said secondary amine.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "said hindered amine light stabilizer (HALS)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  To correct this, applicant should recite “hindered amine light stabilizer (HALS)” in claim 1 line 9, and simply recite “HALS” in claim 13 line 2.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 1–10 and 13–16 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (US 6458902 B1) in view of Horsey et al. (5128397 A).
	With respect to claims 1 and 7, Okazaki teaches a hot melt adhesive comprising a base resin, a tackifier comprising a hydrogenated C9 resin, where the resin contains antioxidants and UV absorbers.  Id. at claim 7; col. 6, ll. 6–8, 11, 19–20.  
	Okazaki does not expressly teach i) the levels of individual volatile organic compounds (VOCs) in the tackifer composition; and ii) that the UV absorber is at least one HALS as claimed.
	As to i), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Id. at col. 4, ll. 16–31; col. 6, ll. 11, 19–20.
	Applicant has not demonstrated the criticality of the claimed VOC level nor the manner of achieving it as compared to the conventional methods taught by Okazaki.  While Okazaki does not directly disclose the levels of individual volatile organic compounds, since each of the claimed components is present and rendered obvious by the teachings of Okazaki, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the tackifier composition of Okazaki possess VOC level of less than about 0.5 ppm.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	As to ii), Horsey teaches a hot melt adhesive composition containing a base resin, a tackifying resin, and a stabilizer system, said system containing hindered phenol antioxidant, a phosphite stabilizer, and an acid scavenger.  Id. at abstract.  The reference combines an acid scavenger with primary antioxidant (hindered phenol) and a secondary antioxidant (thiosynergists or phosphite stabilizers) to provide color stability and improved stabilization against oxidation, a combination of properties that is not possible with the tackifiers combined with two antioxidants alone.  Id. at col. 1, ll, 1–22, 31–35, 52–56.  The acid scavenger is more particularly a sterically hindered amine, like bis(2,2,6,6-tetramethylpiperidyl)sebacate and bis(1,2,2,6,6-pentamethylpiperidyl)sebacate corresponding the presently claimed HALS species A-(1).  Id. at col. 7, l. 59 to col. 8, l. 5.
	Given that Okazaki and Horsey both teach hot melt adhesives stabilized with hindered phenols and the advantages of the hindered amine taught by Horsey, it would have been obvious to a person having ordinary skill in the art to select a hindered amine as the UV stabilizer in order to provide color stability to the hot melt adhesive.
Id. at Table 3, col. 13, ll. 21–28.
	With respect to claim 3, Okazaki teaches that the hydrogenated C9 petroleum resin has a softening point of about 50 to 200°C, depending upon its intended use.
	Okazaki differs from claim 3 only because it teaches a softening point the substantially overlaps with the presently claimed range.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Okazaki teaches that its hydrogenated C9 petroleum resin possesses a softening point that substantially overlaps the presently claimed range that is optimizable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a thermoplastic hydrocarbon resin with a softening point between about 70° and 150°C depending upon the desired use.
Id. col. 5, ll. 52–53.
	With respect to claim 8, Okazaki teaches that the antioxidant is tetrakis-[methylene-3-(3’,5’-di-t-butyl-4’-hydroxyphenyl)propionate methane, which is the presently claimed hindered phenol antioxidant C-(IV).  Id.  at col. 5, ll. 41, 42, 44–45.  
	With respect to claims 9 and 10, as the phosphite, Horsey exemplifies tris(2,4-di-t-butylphenol) phosphite and bis(2,4-di-t-butylphenyl)pentaerythritol diphosphate.  Id. at col. 7, ll. 47–50.
	With respect to claim 13, Horsey teaches bis(2,2,6,6-tetramethylpiperidyl)sebacate and Bis(1,2,2,6,6-pentamethylpiperidyl)sebacate as the amine.  Id. at col. 7, ll. 59–63.
	With respect to claims 14–16, Okazaki teaches a hindered phenol stabilizers and UV absorbers, but differs from the present claims because it is silent as to the relative amounts of primary antioxidant, secondary antioxidant, and HALS as claimed.
	Horsey teaches that the content of stabilizer (c) is 0.1 to 2.5 weight percent of the total adhesive composition, and (c) contains 25 to 74 percent phenolic antioxidant, 5 to 74 percent phosphite co-stabilizer, and 2 to 50 weight percent of amine.  Id. at claims 24, 26.  Claim 29 otherwise teaches including effective thermal and oxidative stabilizing amounts of phenolic antioxidant, phosphite co-stabilizer, and amine.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Okazai includes hindered phenol stabilizers with UV absorbers and the advantages of the combination of primary antioxidant, secondary antioxidant, and HALS taught by Horsey, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of each of a primary antioxidant, a secondary antioxidant, and HALS as claimed in order to effectively provide thermal and oxidative stabilization.

Claims 1–3, 7–10, and 13–16 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (JP 2006-274191 A, machine translation).
With respect to claim 1, Ishihara teaches a hot melt adhesive containing a thermoplastic polymer compound; and a petroleum resin composition as tackifier, where the petroleum resin composition comprises a hydrocarbon resin with a phosphorous-based anti-aging agent, a hindered phenol anti-aging agent, and a hindered amine anti-aging agent.  Id. at claim 3, ¶¶ 1, 2.  The thermoplastic hydrocarbon resin releases 15 ppm or less of aldehyde gas and 5 ppm or less of acid, and imparts high adhesiveness, good color, and improved odor.  Id. at abstract.  The petroleum resin composition may optionally contain wax, plasticizer, and filler.  Id. at ¶ 53.
Ishihara differs from the present claim only because it teaches that its hydrocarbon resin possesses a VOC content that overlaps the presently claimed range.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given that Ishihara teaches hot melt adhesive containing a hydrocarbon resin with a VOC content overlapping the presently claimed range, it would have been obvious to a person having ordinary skill the art to employ the same to prepare a hot melt adhesive having high adhesiveness, good color, and improved odor.
Id. at ¶ 48.
With respect to claim 3, Ishihara teaches that the hydrocarbon resin has a softening point of 80 °C to 120 °C to avoid poor adhesion.  Id. at ¶ 39.
With respect to claim 7, Ishihara teaches non-hydrogenated hydrocarbon resins based upon styrene, 1,2-butadiene, 1,4-butadiene, dicyclopentadiene (DCPD), and/or indene-coumarone.  Id. at ¶¶ 30–38.
With respect to claim 8, Ishihara teaches pentaerythritol tetrakis [3-(3,5-di-tert-butyl4-hydroxyphenyl) propionate] as the hindered phenol antiaging agent, which is presently claimed species C-(IV).  Id. at ¶ 43.
With respect to claims 9 and 10, Ishihara teaches tris(2,4-di-tert-butylphenyl) phosphite as the phosphorus-based antiaging agent. Id. at ¶ 42.
With respect to claim 13, Ishihara teaches bis(2,2,6,6-tetramethyl-4-piperidyl)sebacate as the hindered amine antiaging agent, which is claimed species A-(I).  Id. at ¶ 44.
With respect to claim 14, Ishihara teaches that the amount of hindered phenol antiaging agent is 0.1 to 1.5 weight percent relative to the hydrocarbon resin for sufficient odor suppression and storage stability.  Id. at ¶ 45.
With respect to claim 15, Ishihara teaches that the amount of phosphite antiaging agent is 0.08 to 1.5 weight percent relative to the hydrocarbon resin for improved and sufficient odor suppression.  Id. at ¶ 42.
With respect to claim 16, Ishihara teaches that the amount of hindered amine antiaging agent is 0.1 to 1.5 weight percent relative to the hydrocarbon resin for sufficient odor suppression and storage stability.  Id. at ¶ 45.

Claims 1–3, 7–10, and 13–16 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (WO 2017/086096 A1, machine translation) in view of Ishihara et al. (JP 2006-274191 A, machine translation).
With respect to claim 1, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113.  Here, the patentability of claim 1 and claims depending therefrom is defined a tackifier having levels of individual volatile organic compounds (VOCs) less than about 0.5 ppm, rather than how this level is accomplished.
	Furukawa discloses a hot melt adhesive (HMA) comprising a base polymer and a tackifer resin, wherein a disposable wearable article prepared from the same emits 400 parts per billion (ppb) of VOCs or less (e.g., 0.4 ppm or less) immediately after manufacture.  Id. at Abstract.  Accordingly, one of ordinary skill in the art would reasonably understand that the tackifier resin of the HMA necessarily has a VOC content of 0.4 ppm or less.  Example 1 of Furukawa contains a hydrogenated dicyclopentadiene hydrocarbon resin and an aliphatic aromatic copolymer resin as tackifier.  Id. at ll. 550–555.
	Furukawa discloses a hot melt adhesive comprising a base polymer and a tackifier comprising at least one thermoplastic hydrocarbon resin, but is silent as to where the tackifier also comprises an antioxidant composition comprising at least one primary antioxidant and at least one HALS.
	Ishihara teaches a hot melt adhesive containing a thermoplastic polymer compound; and a petroleum resin composition as tackifier, where the petroleum resin composition comprises a hydrocarbon resin with a phosphorous-based anti-aging agent, a hindered phenol anti-aging agent, and a hindered amine anti-aging agent.  Id. at claim 3, ¶¶ 1, 2.  The thermoplastic hydrocarbon resin releases 15 ppm or less of aldehyde gas and 5 ppm or less of acid, and imparts high adhesiveness, good color, and improved odor.  Id. at abstract.  The petroleum resin composition may optionally contain wax, plasticizer, and filler.  Id. at ¶ 53.
	Given that Furukawa and Ishihara are both directed to low VOC hot melt adhesives and the advantages of including a phosphorous-based anti-aging agent, a hindered phenol anti-aging agent, and a hindered amine anti-aging agent in the tackifier composition taught by Ishihara, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention 
	With respect to claim 2, Furukawa teaches that the hot melt adhesive contains 10 to 35 pbw of thermoplastic block copolymer, 45 to 80 pbw of tackifier, and 3 to 25 pbw of plasticizer.  Id. at ll. 482–491.  HMA A of Example 1 contains 27.48 weight percent of SBS, and 56.5 mass percent of tackifier, and 11.8 mass percent of plasticizer.  Id. at ll. 550–555.
	With respect to claim 3, Furukawa is silent as to the Rolling Ball softening point of the thermoplastic hydrocarbon resin.
	Ishihara teaches that the hydrocarbon resin has a softening point of 80 °C to 120 °C to avoid poor adhesion.  Id. at ¶ 39.
	Given that Furukawa and Ishihara both teach hot melt adhesives containing tackifiers and the advantages of the hydrocarbon resin softening point taught by Ishihara, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a thermoplastic hydrocarbon resin with the claimed Rolling Ball softening point in order to avoid poor adhesion.
	With respect to claim 7, Example 1 of Furukawa contains a hydrogenated dicyclopentadiene hydrocarbon resin and an aliphatic aromatic copolymer resin as tackifier.  Id. at ll. 550–555.  The broader disclosure also teaches as suitable tackifers: terpene resins, hydrogenated terpene resins, cyclic aliphatic petroleum hydrocarbon resins, and hydrogenated cyclic petroleum hydrocarbon resins.  Id. at ll. 398–407.
With respect to claim 8, Furukawa is silent as to a species of primary antioxidant as claimed.
Ishihara teaches pentaerythritol tetrakis [3-(3,5-di-tert-butyl4-hydroxyphenyl) propionate] as the hindered phenol antiaging agent, which is presently claimed species C-(IV).  Id. at ¶ 43.  This antiaging agent helps effectively reduce the odor of the hydrocarbon resin composition containing the same.  Id. at ¶ 41.
Given that Furukawa and Ishihara are both directed to hot melt adhesives and the advantages of the hindered phenol antiaging agent taught by Ishihara, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a sterically 
With respect to claims 9 and 10, Furukawa is silent as to a species of secondary antioxidant as claimed.
Ishihara teaches tris(2,4-di-tert-butylphenyl) phosphite as its phosphorus-based antiaging agent. Id. at ¶ 42. This antiaging agent helps effectively reduce the odor of the hydrocarbon resin composition containing the same.  Id. at ¶ 41.
Given that Furukawa and Ishihara are both directed to hot melt adhesives and the advantages of the phosphite antiaging agent taught by Ishihara, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a secondary antioxidant species as claimed in order to effectively reduce the odor of the hydrocarbon resin composition containing the same.
With respect to claim 13, Furukawa is silent as to a species of HALS as claimed.
Ishihara teaches bis(2,2,6,6-tetramethyl-4-piperidyl)sebacate as the hindered amine antiaging agent, which is claimed species A-(I).  Id. at ¶ 44.  This antiaging agent helps effectively reduce the odor of the hydrocarbon resin composition containing the same.  Id. at ¶ 41.
Given that Furukawa and Ishihara are both directed to hot melt adhesives and the advantages of the hindered amine antiaging agent taught by Ishihara, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a HALS species as claimed in order to effectively reduce the odor of the hydrocarbon resin composition containing the same.
With respect to claim 14, Furukawa is silent as to an amount of primary antioxidant as claimed.
Ishihara teaches that the amount of hindered phenol antiaging agent is 0.1 to 1.5 weight percent relative to the hydrocarbon resin for sufficient odor suppression and storage stability.  Id. at ¶ 45.
	Given that Furukawa and Ishihara are both directed to hot melt adhesives and the advantages of the hindered phenol antiaging agent taught by Ishihara, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an amount of primary antioxidant within the claimed range in order to provide sufficient odor suppression and storage stability.

	Ishihara teaches that the amount of phosphite antiaging agent is 0.08 to 1.5 weight percent relative to the hydrocarbon resin for improved and sufficient odor suppression.  Id. at ¶ 42.
	Given that Furukawa and Ishihara are both directed to hot melt adhesives and the advantages of the phosphite antiaging agent taught by Ishihara, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an amount of secondary antioxidant within the claimed range in order to provide improved and sufficient odor suppression.
	With respect to claim 16, Furukawa is silent as to an amount of HALS as claimed.
	Ishihara teaches that the amount of hindered amine antiaging agent is 0.1 to 1.5 weight percent relative to the hydrocarbon resin for sufficient odor suppression and storage stability.  Id. at ¶ 45.
	Given that Furukawa and Ishihara are both directed to hot melt adhesives and the advantages of the hindered amine antiaging agent taught by Ishihara, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an amount of HALS within the claimed range in order to provide sufficient odor suppression and storage stability.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 5–7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/775962 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of ‘962 is directed to a hot melt packaging adhesive composition comprising: 
a) about 40 to about 90 parts by weight of at least one APAO polymer; 
(b) about 10 to about 50 parts by weight of at least one tackifier composition; wherein the tackifier composition comprises at least one fully hydrogenated or partially hydrogenated C9 resin and an antioxidant composition; wherein a portion of the volatile organic compounds in the C9 resin has been removed; wherein the antioxidant composition comprises at least one primary antioxidant, optionally at least one secondary antioxidant, and at least one HALS; and wherein the levels of individual volatile organic compounds of interest in the tackifier composition are less than about 0.5 ppm as measured by GC/MS headspace analysis as described in this disclosure; 
(c) 0 to about 20 parts by weight of at least one oil;
 (d) 0 to about 20 parts by weight of at least one wax; and 
(e) about 0.2 to about 1 part by weight of at least one additional antioxidant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 3 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/775962 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  The ‘962 Spec. ¶¶ 114–116 each exemplify the thermoplastic hydrocarbon resin as one having a Rolling Ball softening point between about 70°C and 150°C.
Given that copending claim 8 of ‘962 discloses a thermoplastic hydrocarbon resin, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a hot melt adhesive as claimed by selecting a thermoplastic hydrocarbon resin with a Rolling Ball softening temperature within the claimed range.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/775962 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of ‘962 teaches the hot melt packaging composition wherein said primary oxidant is at least one sterically hindered phenol selected from one the group consisting of CI-CXIX that are identical to the presently claimed species.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/775962 (reference application). claim 12 of ‘962 teaches the hot melt packaging composition wherein said secondary antioxidant is selected from the group consisting of 2, 2',T-Nitrilo[triethyl-25 tris[3,3,5,5-tetra-tert.-butyl-1,1-biphenyl-2,2diyl] phosphite (CAS 80410-33-9); Bis(2,4-di-tert.-butyl-6-methylphenyl)-ethyl-phosphite (CAS 145650-60-8), Bis-(2,4-ditert.-butylphenol)pentaerythritol diphosphate (CAS 26741-53-7); Tris(2,4-di-tert.butylphenyl) phosphite (CAS 31570-04-4); Tetrakis(2,4-di-tert-butylphenyl)[1,1-biphenyl]-4,4'-diylbisphosphonite (CAS 119345-01-6); and Tri-(nonylphenol)-phosphite 30.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/775962 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of ‘962 teaches the hot melt packaging composition wherein said HALS is at least one selected from the group consisting of A(1) to A(X) that are identical to the presently claimed species.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/775962 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of ‘962 teaches that the amount of primary antioxidant ranges from about 0.1% to about 1% based upon the weight of the thermoplastic resin.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/775962 (reference application). Although the claim 17 of ‘962 teaches that the amount of secondary antioxidant ranges from about 0.1% to about 1% based upon the weight of the thermoplastic resin.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/775962 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of ‘962 teaches that the amount of HALS ranges from about 0.05% to about 0.5% based upon the weight of the thermoplastic resin.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 5, 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/775980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of ‘980 is directed to a hygiene hot melt adhesive composition, the hygiene hot melt adhesive comprising: 
(a) 40 to 90 parts by weight of at least one APAO polymer; 
(b) 10 to 50 parts by weight of wherein the tackifier composition comprises at least thermoplastic hydrocarbon resin; wherein a portion of the volatile organic compounds in the thermoplastic hydrocarbon resin has been removed; wherein the antioxidant composition comprises at least one primary antioxidant, optionally at least one secondary antioxidant, and at least one HALS; and wherein the levels of individual volatile organic compounds of interest in the tackifier composition are less than about 0.5 ppm as measured by GC/MS headspace analysis; 
(c) 0 to about 20 parts by weight of at least one oil; (d) 0 to about 20 parts by weight of at least one wax; and 
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 3 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/775980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of ‘980 teaches a hygiene hot melt adhesive, but is silent as to the Rolling Ball softening point of the thermoplastic hydrocarbon resin.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  The ‘980 Spec. ¶¶ 114–116 each exemplify the thermoplastic hydrocarbon resin as one having a Rolling Ball softening point between about 70°C and 150°C.
Given that copending claim 9 of ‘980 discloses a thermoplastic hydrocarbon resin, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a hot melt adhesive as claimed by selecting a thermoplastic hydrocarbon resin with a Rolling Ball softening temperature within the claimed range.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/775980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of ‘980 teaches a hygiene hot melt adhesive, but is silent as to the species of thermoplastic hydrocarbon resin.
In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  The ‘980 Spec. ¶ 34 teaches that the thermoplastic hydrocarbon resin can be any known in the art, but exemplifies hydrogenated, non-hydrogenated, and partially hydrogenated PMR, DCPD, C5, C9, C5/C9, terpene, and IC thermoplastic resins.
Given that copending claim 9 of ‘980 discloses a thermoplastic hydrocarbon resin, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a hot melt adhesive as claimed by selecting a thermoplastic hydrocarbon resin species as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/775980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of ‘980 teaches the hot melt packaging composition wherein said primary oxidant is at least one sterically hindered phenol selected from one the group consisting of CI-CXIX that are identical to the presently claimed species.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/775980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/775980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of ‘980 teaches the hot melt packaging composition wherein said HALS is at least one selected from the group consisting of A(1) to A(X) that are identical to the presently claimed species.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/775980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of ‘980 teaches that the amount of primary antioxidant ranges from about 0.3% to about 1% based upon the weight of the thermoplastic resin.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/775980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because because claim .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/775980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of ‘980 teaches that the amount of HALS ranges from about 0.05% to about 0.5% based upon the weight of the thermoplastic resin.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763